office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 iglazman postn-143533-09 uilc date date to robert e cudlip attorney cc lm ctm sd from john p moriarty chief branch income_tax and accounting third party communication none date of communication not applicable subject factual clarification of memorandum on reporting of advance_payments this responds to your request for clarification of chief_counsel_advice previously issued regarding the ability of a taxpayer to use the deferral method of revproc_2004_34 2004_1_cb_991 for advance_payments received pursuant to a settlement agreement in a memorandum dated date we concluded that provided the taxpayer’s method of allocating the payments satisfies the requirements of sec_5 of revproc_2004_34 the taxpayer may use the deferral method of revproc_2004_34 for advance_payments received pursuant to the settlement agreement the facts upon which that memorandum was based indicated that the taxpayer would recognize the advance_payments for financial purposes over a period of two years based on additional information brought to our attention we now understand that for financial statement purposes the taxpayer will report the advance_payments over the 15-year term of the settlement agreement this change in facts does not affect the memorandum’s conclusion that the taxpayer may use the deferral method of revproc_2004_34 if you have any questions regarding this memorandum or our conclusion please contact innessa glazman pincite-5020 this advice may not be used or cited as precedent postn-143533-09 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
